NOT FOR PUBLICATION                       FILED
                   UNITED STATES COURT OF APPEALS                       JUL 22 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

BUDHIJANTO SUKIRDJAN,                          No.    18-71579

               Petitioner,                     Agency No. A096-203-771

 v.
                                               MEMORANDUM*
WILLIAM P. BARR, Attorney General,

               Respondent.

                    On Petition for Review of an Order of the
                        Board of Immigration Appeals

                              Submitted July 20, 2020**


Before: SCHROEDER, HAWKINS, and GRABER, Circuit Judges.

      Budhijanto Sukirdjan, a native and citizen of Indonesia, was ordered removed,

and his applications for asylum, withholding of removal, and protection under the

Convention Against Torture were denied. Several years later, Sukirdjan moved to

reopen his case arguing that the country conditions in Indonesia had materially



      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
changed and, as a Chinese Christian, that he faced increased danger given the

presence of extremist groups in the country. The Board of Immigration Appeals

(“BIA”) denied his motion, and he now petitions for review. We have jurisdiction

under 8 U.S.C. § 1252, and we deny the petition.

      The BIA did not abuse its discretion by denying the motion. See Agonafer v.

Sessions, 859 F.3d 1198, 1203 (9th Cir. 2017) (stating the abuse of discretion

standard). Sukirdjan filed his motion after the ninety-day deadline but argued the

time bar did not apply because the motion was based on previously unavailable and

material evidence of changed country conditions. See 8 C.F.R. § 1003.2(c)(3)(ii).

The BIA’s determination that Sukirdjan presented evidence demonstrating that

violence against Chinese Christians persisted but did not materially change was not

“arbitrary, irrational, or contrary to law.” Agonafer, 859 F.3d at 1203 (internal

quotation marks omitted). Therefore, it was not an abuse of discretion to deny the

motion as untimely.

      Because the BIA denied the motion as untimely based on Sukirdjan’s failure

to introduce evidence of materially changed country conditions, the BIA “did not

need to reach the question of whether [Sukirdjan] established a prima facie case for

relief.” Najmabadi v. Holder, 597 F.3d 983, 991–92 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                         2                                   18-71579